        Case 2:18-cv-01651-JCC Document 24 Filed 11/27/19 Page 1 of 4



 1                                                                   District Judge John C. Coughenour

 2
                                   UNITED STATES DISTRICT COURT
 3                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 4

 5    HARAM CORPORATION, a Washington                   Case No. 2:18-cv-01651-JCC
      for profit Corporation, d/b/a DREXEL
 6    DELI & GROCERY,
      NAI KYU LEE, an Individual,
 7    MYUNG H. LEE, an Individual, and
      MYUNG HEE LEE, an Individual,
 8                                                    STIPULATED MOTION TO STAY
                                                      DISCOVERY AND EXTEND DEADLINES
 9                       Plaintiffs,
                                                      Noted for Consideration:
10           v.                                       November 27, 2019

11    UNITED STATES OF AMERICA,

12                       Defendant.

13

14
            Plaintiffs, HARAM CORPORATION, a Washington for profit Corporation, d/b/a
15
     DREXEL DELI & GROCERY, NAI KYU LEE, an Individual, MYUNG H. LEE, an Individual,
16

17   and MYUNG HEE LEE, an Individual, and Defendant, UNITED STATES OF AMERICA, by and

18   through their undersigned counsel, hereby move the Court to stay discovery and extend all
19   remaining deadlines by forty-five (45) days to allow the parties to continue to explore settlement.
20
                                       CASE HISTORY AND BACKGROUND
21
            1.      Plaintiffs filed a Judicial Appeal of the Defendant’s permanent disqualification of
22
     the Plaintiffs from the Supplemental Nutrition Assistance Program pursuant to 7 U.S.C. § 2023.
23

24   Plaintiffs were disqualified upon allegations of trafficking by the Defendant.

25          2.      With respect to these proceedings, on March 12, 2019, a status conference was held,

26   and a Minute Entry regarding the Status Conference was entered. The Court set a trial date of
27   December 16, 2019, and a discovery cutoff date 120 days before trial, August 16, 2019 (See Docket
28    STIPULATED MOTION                                                        METROPOLITAN LAW GROUP, PLLC
                                                                                1971 W. LUMSDEN ROAD, #326
      Case No. C18-1651-JCC - 1
                                                                                BRANDON, FLORIDA 33511-8820
                                                                                 TELEPHONE: (813) 228-0658
        Case 2:18-cv-01651-JCC Document 24 Filed 11/27/19 Page 2 of 4



 1   16).
 2          3.      On June 20, 2019 the Court entered a Minute Order on the parties’ stipulated motion
 3
     to extend discovery and all remaining deadlines and to continue the trial date. Pursuant to that
 4
     Minute Order, trial in this matter is currently set for March 30, 2020, and the discovery cutoff is
 5
     120 days before trial, December 1, 2019 (See Docket 20).
 6

 7                           INTERVENING CIRCUMSTANCES AND JOINT MOTION TO
                         STAY DISCOVERY AND EXTEND DEADLINES BY FORTY-FIVE DAYS
 8
            4.      Since the entry of the Court’s June 20, 2019 Minute Order, the parties have been
 9
     conducting discovery, taking depositions, and working together to comply with the Court’s
10

11   deadlines.

12          5.      The parties are currently engaged in settlement negotiations, and wish to continue

13   exploring a possible settlement and resolution of this case.
14
            6.      The parties believe that it would be beneficial to their efforts to reach a resolution,
15
     and to avoid and reduce unnecessary or redundant costs, to extend the deadlines identified in the
16
     Court’s June 20, 2019 Minute Order by forty-five (45) days to allow for a shift in focus from
17
     discovery to settlement.
18

19          WHEREFORE, for the reasons set forth above, the parties respectfully request that this

20   Court enter an order extending the discovery deadline and all remaining deadlines by forty-five
21   (45) days.
22
                                           Respectfully submitted,
23

24   Dated: November 27, 2019              By:/s/ Andrew Z. Tapp
                                           Andrew Z. Tapp (FBN 68002)
25                                         Pro Hac Vice
                                           METROPOLITAN LAW GROUP, PLLC
26                                         1971 W. Lumsden Road, #326
                                           Brandon, Florida 33511-8820
27                                         Telephone: (813) 228-0658
                                           Email: andrew@metropolitan.legal
28    STIPULATED MOTION                                                          METROPOLITAN LAW GROUP, PLLC
                                                                                  1971 W. LUMSDEN ROAD, #326
      Case No. C18-1651-JCC - 2
                                                                                  BRANDON, FLORIDA 33511-8820
                                                                                   TELEPHONE: (813) 228-0658
       Case 2:18-cv-01651-JCC Document 24 Filed 11/27/19 Page 3 of 4



 1                               and

 2                               By:/s/ Stephen Pratt Hokanson
                                 Stephen Pratt Hokanson, Esq. (WSBA 48519)
 3                               CHAE LAW FIRM, P.S.
                                 15 S. Grady Way, Ste. 410
 4                               Renton, Washington 98057
                                 Telephone: (425) 260-3136
 5                               Email: pratt@chaelawfirmps.com
 6
                                 COUNSEL FOR PLAINTIFFS, HARAM CORPORATION D/B/A
 7                               DREXEL DELI & GROCERY, NAI KYU LEE, AN INDIVIDUAL,
                                 MYUNG H. LEE, AN INDIVIDUAL, AND MYUNG HEE LEE,
 8                               AN INDIVIDUAL

 9                               BRIAN T. MORAN
10                               United States Attorney

11   Dated: November 27, 2019    By: s/ Ashley C. Burns
                                 ASHLEY C. BURNS, NY Bar #5186382
12                               Assistant United States Attorney
                                 700 Stewart Street, Suite 5220
13                               Seattle, WA 98101-1271
14                               Telephone: (206) 553-7970
                                 Email: Ashley.burns@usdoj.gov
15
                                 COUNSEL FOR DEFENDANT
16                               UNITED STATES OF AMERICA
17

18

19

20

21

22

23

24

25

26

27

28   STIPULATED MOTION                                          METROPOLITAN LAW GROUP, PLLC
                                                                 1971 W. LUMSDEN ROAD, #326
     Case No. C18-1651-JCC - 3
                                                                 BRANDON, FLORIDA 33511-8820
                                                                  TELEPHONE: (813) 228-0658
        Case 2:18-cv-01651-JCC Document 24 Filed 11/27/19 Page 4 of 4



 1
            PURSUANT TO STIPULATED MOTION, IT IS SO ORDERED
 2

 3          IT IS FURTHER ORDERED that the discovery deadline and all remaining deadlines shall

 4   be extended by forty-five (45) days, and that the March 30, 2020 trial date shall be continued to a

 5   later date to be determined by the Court.
 6   DATED: November ___, 2019
 7
                                                         _______________________________
 8                                                       JOHN C. COUGHENOUR
                                                         United States District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28    STIPULATED MOTION                                                       METROPOLITAN LAW GROUP, PLLC
                                                                               1971 W. LUMSDEN ROAD, #326
      Case No. C18-1651-JCC - 4
                                                                               BRANDON, FLORIDA 33511-8820
                                                                                TELEPHONE: (813) 228-0658
